Citation Nr: 1038195	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  05-03 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, also claimed 
as secondary to service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from August 
1966 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The case was brought before the Board in December 2007, November 
2008 and March 2010, at which times the claim was remanded to 
allow the Agency of Original Jurisdiction (AOJ) to further assist 
the Veteran in the development of his claim, to include affording 
him a VA examination. The requested development having been 
completed, the case is once again before the Board for appellate 
consideration of the issues on appeal.  


FINDING OF FACT

Hypertension was not diagnosed until decades after service and is 
not due to or aggravated by his military service or service-
connected PTSD.


CONCLUSION OF LAW

The Veteran's hypertension is not due to or the result of his 
military service, service-connected PTSD or any other incident of 
service, nor may it be presumed to have been incurred therein. 38 
U.S.C.A. §§ 1110, 1112, 1113, and 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §3.303, 3.307, 3.309, 3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to 
the Veteran in April 2004, March 2006, January 2008 and March 
2009.  Those letters advised the Veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b).  The 2006, 2008 and 2009 letters explained 
how disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although the Veteran was 
sent a pre-adjudication letter in April 2004 indicating some of 
the information necessary to satisfy the VA's duty to notify, the 
VA did not perfect its duty to notify until letters were sent in 
2006, 2008 and 2009 indicating how disability ratings and 
effective dates are determined and, more recently in 2009, how 
the Veteran could establish service connection for a condition 
claimed to be secondary to another service-connected disability.  
However, the claimant still has the right to VCAA content 
complying notice and proper subsequent VA process, and that has 
been done, as discussed above.  Any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  See 
Mayfield, supra.  Although adequate notice provided to the 
claimant was not given prior to the first adjudication of the 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the claim was readjudicated 
and an additional SSOC was provided to the Veteran in January 
2010.  Not only has he been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The RO provided the Veteran appropriate VA examinations in 2008 
and 2010.  These examinations are adequate because they are based 
on a thorough examination, a description of the Veteran's 
pertinent medical history, a complete review of the claims folder 
and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-
25 (2007) (holding an examination is considered adequate when it 
is based on consideration of the appellant's prior medical 
history and examinations and also describes the disability in 
sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one).  Further examination or 
opinion is not needed because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition may 
be associated with the Veteran's military service.  This is 
discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim.  

Service Connection (Hypertension)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  Service connection for hypertension may be 
established based on a legal "presumption" by showing that 
either manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 C.F.R. §§ 
3.307, 3.309(a).  Here, no legal presumption is applicable 
because the Veteran's hypertension was not diagnosed until 
decades after service. 

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

The Veteran claims his hypertension is attributable to his 
numerous bouts of heat stroke and elevated blood pressure during 
his military service.  Alternatively, the Veteran contends his 
hypertension is attributable to his service-connected 
posttraumatic stress disorder (PTSD).

Service connection may be established on a secondary basis for 
disability that is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected disability; 
compensation may be provided for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  71 FR 52744 (Sept. 7, 2006) 
(codified at 38 C.F.R. § 3.310(c)); Allen v. Brown, 7 Vet. App. 
439, 448 (1995). Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).

The Veteran, however, is in receipt of numerous badges indicative 
of combat exposure in Vietnam, to include the Combat Medical 
Badge.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held that 
under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an 
event during combat are to be presumed if consistent with the 
time, place and circumstances of such service. However, 38 
U.S.C.A. § 1154(b) can be used only to provide a factual basis 
upon which a determination could be made that a particular 
disease or injury was incurred or aggravated in service, not to 
link the claimed disorder etiologically to a current disorder. 
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service. 

Accordingly, here the Board accepts the Veteran's recollections 
of excessive heat in Vietnam and various in-service treatments 
for heat-related symptoms, but the evidence must still establish 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those service 
events. See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see 
also Kessel v. West, 13 Vet. App. 9, 17-19 (1999). 

In this case, the Veteran's service treatment records show in 
August 1967, the Veteran was referred by his commanding officer 
for work-up.  The Veteran had a long history of heat sensitivity, 
and had developed frequent vomiting with true vertigo over the 
past 24 to 36 hour.  The officer thought that the Veteran may 
have a tendency to minimize his symptoms.  On admission, his 
blood pressure was 150/90 and he was diagnosed with "battle 
fatigue."  His symptoms gradually cleared in a matter of 6 days 
of hospitalization and the final diagnosis was combat exhaustion.  

A short time later, the Veteran was again seen in September 1967 
with similar complaints with blood pressure reading of 140/75 and 
was diagnosed with hyperventilation syndrome, rule out heat 
exhaustion.  He was closely observed and later the same day his 
blood pressure was 134/70.  An undated treatment record shows an 
additional similar incident where on initial examination, the 
Veteran had a blood pressure of 160/110, but dropped later to 
140/80.  It was noted that if symptoms persisted, a more 
extensive work-up for hypertension and diabetes would ensue.  It 
does not appear, however, that such work-up was completed.  His 
March 1968 separation examination, moreover, indicated a blood 
pressure reading of 128/70.  

The first pertinent inquiry is whether the Veteran's elevated 
blood pressure readings in service and other treatment indicate 
in-service incurrence of hypertension.  The Board concludes it 
does not.

The Veteran was afforded a VA examination in May 2010 partially 
to determine whether the Veteran's in-service blood pressure 
readings and treatment would support a clinical diagnosis of 
hypertension at that time.  The examiner, reviewing the Veteran's 
service treatment records and post-service treatment records 
concluded the blood pressure readings in service and thereafter 
were not sufficient to establish a diagnosis of hypertension.  
Rather, sustained blood pressure elevation is not clinically 
established until 2006.  Accordingly, the Board concludes despite 
the in-service elevated blood pressure readings and treatment for 
heat stroke, the Veteran's service treatment records do not 
support a finding of in-service incurrence of chronic 
hypertension.

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. 
§ 3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  The pertinent inquiry here then 
is whether the Veteran's current hypertension is related to any 
incident of service, to include his service-connected PTSD.  The 
Board concludes it is not.

After service, blood pressure readings within private and VA 
outpatient treatment records from 1991 to 2004 indicate varying 
abnormal and normal readings.  In March 1991, for example, the 
Veteran went to the emergency room complaining of a severe 
headache.  At that time, his blood pressure was 160/110.  The 
Veteran was given Procardia, which reduced his blood pressure.  
The records do not indicate a diagnosis of hypertension 
specifically, however, until 2006 and 2007 VA outpatient 
treatment records, nearly four decades after service.

The Veteran was afforded VA examinations in March 2008 and May 
2010.  Both examiners concluded the clinical evidence does not 
show sustained elevated blood pressure readings sufficient to 
support a diagnosis of hypertension until December 2006.  The May 
2010 VA examiner, moreover, concluded the Veteran's hypertension 
is "essential hypertension," which is "a primary disorder, not 
caused by any other condition."  Accordingly, the examiner 
concluded the Veteran's hypertension "is unlikely...due to or 
aggravated by his PTSD."  

The Board finds the examiners' opinions persuasive.  They are 
based on a thorough examination and a complete review of the 
claims folder.  Also compelling, no medical professional has ever 
attributed the Veteran's hypertension to his military service or 
PTSD. 

The Board has considered the Veteran's statements.  In accordance 
with the recent decision of the United States Court of Appeals 
for the Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006), the Board concludes that the lay evidence presented 
by the Veteran concerning his continuity of symptoms after 
service is credible regardless of the lack of contemporaneous 
medical evidence.  The provisions concerning continuity of 
symptomatology do not, however, relieve the requirement that 
there be some evidence of a nexus to service.  For service 
connection to be established by continuity of symptomatology 
there must be medical evidence that relates a current condition 
to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997). 

Although the Board does not doubt the Veteran believes his 
hypertension is related to heat stroke and PTSD incurred in the 
military, he is a layman and unable to make such a medical 
determination.  See Rucker, 10 Vet. App. at 74. 

Rather, the medical evidence does not support a finding of 
hypertension until decades after service and no medical 
professional has ever linked the Veteran's hypertension to in-
service heat stroke, his PTSD or any other incident of service.

In light of the medical evidence described above, the Board finds 
that service connection is not warranted.  Service connection 
requires a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, Hickson, 
supra.  The most probative evidence of record is against such a 
finding in this case.  In light of the foregoing, the Board finds 
that the preponderance of the evidence is against the claims, and 
the benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed Cir. 2001).




ORDER

Entitlement to service connection for hypertension, to include 
claimed as secondary to service connected PTSD, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


